DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Response
Acknowledgement is made of applicant’s response and amendment of 7/20/2021. In view of this response the claim is again and FINALLY rejected under 35 U.S.C.112, (a). 
Objection to the Title
For consistency, the title must be amended throughout the application, original oath or declaration excepted, to read: -- Brush, Plunger, and Holder Set--.

Final Rejection, 35 U.S.C. 112, (a) 
	The claim is again and FINALLY rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the amended drawings are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
	Specifically, there is no support in the original disclosure to stop the claim at a completely arbitrary point on the design. Applicant’s arguments are addressed below.
original case, recites, in part (emphasis added):
“Applicant reserves the right to exclude by showing in broken lines (and the specification is to be interpreted as optionally excluding in any design) any one or any two or more regions bounded by lines in the attached figures (including bounded in whole or in part by tangent lines and/or other lines where two or more surfaces join), including, without limitation, excluding with broken lines one or more portions, such as upper portions (e.g., upper half or third without regard to whether such a line is shown in these figures)...”
In this manner, Applicant respectfully submits that the original application as originally filed does support the broken lines in current Figs. 1 and 3-6, and that no new matter has been added. The broken lines do not start at an “arbitrary point,” but rather at precisely the point indicated in the quotation above (“excluding with broken lines one or more portions, such as upper portions (e.g., upper half.  ...”). Significantly, it appears that the Office has not addressed this express support for the currently disclaimed upper half of the design.”
Additionally MPEP 1503 (B)(1) and (B)(2) applicant states ““However, the disclaimer statement may be included in the design application as originally filed to provide antecedent basis for a future amendment.” (Emphasis added.) That is exactly what Applicant has done here. Applicant provided a disclaimer statement in the original 
The examiner respectfully agrees that there is an antecedent basis to include portions of the disclaimer that are permissible from the parent case. Some portions of the disclaimer are not permitted “statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted”. MPEP 15.03.01. (B)(2) (office action mail date 12-8-20.) 
The statements [Applicant intends to and reserves the right to claim those pieces as either wholly or partially nontransparent and as either wholly or partially transparent, in this case or any continuation case Applicant reserves the right to exclude by showing in broken lines [and the specification is to be interpreted as optionally excluding in any design) any one or any two or more regions bounded by lines in the attached figures [including bounded in whole or in part by tangent lines and/or other lines where two or more surfaces join), including, without limitation, excluding with broken lines one or more portions, such as upper portions [e.g., upper half or third without regard to whether such a line is shown in these figures), lower portions {e.g., lower half or third without regard to whether such a line is shown in these figures), intermediate portions [e.g., central half or third without regard to whether such a line is shown in these figures), major portions [e.g., upper or lower three quarters or two thirds without regard to whether such a line is shown in these figures), minor portions (e.g., upper or lower one quarter or one third without regard to whether such a line is shown in these figures), rear views, bottom views, other support contacting views, etc.] are improper and must be deleted.
This disclaimer for example broaden the scope by includes without limitation excluding with broken lines one or more portions.
Upper portions (any section of the design above half way)
Lower portions (any section of the design below half way)
Intermediate portions (any section the design that contains the middle)
Major portions (any section above 50% of the design)
Minor portions (any section below 50% of the design)
This creates an infinite amount shapes and surfaces that can be segmented and claimed that is not disclosed within the original design which makes this disclaimer improper.
	Applicant argues that “In re Owens, does not mandate a rejection of the amended drawings. In fact, Owens supports the current drawings being accepted: “Therefore, the question for written description purposes is whether a skilled artisan would recognize upon reading the parent's disclosure that the trapezoidal top portion of the front panel might be claimed separately from the remainder of that area.” Owens, at 1369 (emphasis added), citing Ariad, 598 F.3d at 1351. Unlike the current Applicant, Owens had no support for its proposed drawings. The current Applicant has explicit support in the originally filed disclosure for the disclaimed upper portion in the current drawings.”
	Examiner argues that In re Owens does ague against the subdividing of elements of the design in regards to In re Daniels applying within this case “any new unclaimed lines, he removed an entire design element. It does not follow from Daniels that an applicant, having been granted a claim to a particular design element, may proceed to subdivide that element in subsequent continuations however he pleases.” Owens, at 1368.
	Applicant’s second point of argument that a recent appeal before PTAB supports this interpretation of Owens. “In Ex Parte Vittorio Bologna and Thad M. Ide, the PTAB Ex Parte Vittorio Bologna & Thad M. Ide, No. APPEAL 2018-003279, 2019 WL 7374925, at *1 (P.T.A.B. Dec. 27, 2019). The Board in Bologna specifically noted that “The problem in Owens was that Appellant introduced a boundary into the claim that was not identified in the original disclosure.” Bologna at *8. The opposite is true here. The originally filed disclosure expressly describes an embodiment of the design “excluding with broken lines one or more portions, such as upper portions (e.g., upper half or third without regard to whether such a line is shown in these figures).” 
	Examiner does not argue against what is outlined in Ex Parte Vittorio Bologna & Thad M. Ide. The problem arises when the disclaimer is improper due to the scope being too broad. This creates an infinite amount shapes and surfaces that can be segmented and claimed that are not disclosed within the original design. The language in the disclaimer only is defined by the excluding of the design in broad terms upper portions, lower portions, intermediate portions, major portions, and minor portions. Upper portions to be disclaimed could encapsulate any section of the design above half way due to the wording of the disclaimer. The disclaimer does give examples with each geometric disclaimed area “[e.g., upper half or third without regard to whether such a line is shown in these figures”. Since these are example they do not limit the entirety of each portion of the design to be disclaimed. The only limiting factor in the disclaimer is upper portions, lower portions, intermediate portions, major portions, and minor portions.
	Applicant’s third point of argument is that In re Daniels supports their position. “In Daniels, the design in a continuation application was broadened from that of its parent case by removing portions of the claimed design, just as a design is broadened when 
	Examiner respectfully disagrees with the applicant that In re Daniels supports their position. The removal of surface ornamentation (leaf pattern) did not change the overall design of the leecher. By disclaiming a portion of the holder set at an arbitrary point it creates new shape that was not disclosed. 
Applicant’s fourth point of argument that PTAB decision Ex parte Danielle Giza, Appeal 2019-001900 is also relevant. “In Giza, PTAB allowed a design drawing amendment that changed an entire feature from solid lines to broken lines, similar to Applicant’s amendments in the current application. PTAB reasoned that changing the lines “does not alter the nature of the claimed design, and the newly-claimed arrangement of broken and solid lines (i.e., the exact current breadth of the claim) need not have been specifically depicted in the original drawings to satisfy the written description requirement.” Following the rationale of both Daniels and Giza, removal of the top portion of the design in the present Application, by converting it from solid to dashed lines, yields a design that complies with the written description requirement, as that modification also does not obscure any portions of the claimed design.”	
 Ex parte Danielle Giza is relevant. The changing of set of solid lines at the top of a chevron within the original disclosure as in Giza into broken lines does not apply to this case. The holder set did not convert an existing solid line to broken or a broken line to solid. It changed a line and broke it into two pieces solid on one end and broken on the other end.     
	A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, 
	The claim stands rejected for the reasons set forth above


Final Rejection
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M JOHNSTON whose telephone number is (571)270-0223.  The examiner can normally be reached on Tuesday - Friday and Alternating Monday, 10-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman can be reached on 571-272-4734.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the Status of an Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners and 

/NATHAN M JOHNSTON/Primary Examiner, Art Unit 2919